Citation Nr: 1116009	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  06-39 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to receipt of VA compensation at a rate in excess of 5 percent during incarceration.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran had active military service from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March and May 2005 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran's claims were remanded by the Board in November 2009.  The RO has complied with the remand directives and the case is ready for adjudication.


FINDINGS OF FACT

1.  The Veteran has good personal hygiene, good eye contact, and he is working, and the most probative medical evidence of record indicates that complaints of depression, irritability, and nightmares are not caused by PTSD.

2.  The Veteran was granted service connection and a 10 percent rating for PTSD effective from November 2004 and he has been incarcerated for a felony since May 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The RO properly assigned the Veteran compensation at half of the 10 percent rate since November 29, 2004, due to incarceration.  38 U.S.C.A. § 5313 (West 2002 & Supp. 2010); 38 C.F.R. § 3.665 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

With regard to the claim for an initial rating in excess of 10 percent for PTSD, this appeal arises from the Veteran's disagreement with the initial rating evaluation following the grant of service connection.  The VCAA requires that the Secretary need only provide the Veteran with a generic notice after the initial claim for benefits has been filed and before the initial decision.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Generic notice provided in the rating decision and statement of the case (SOC) have already provided the claimant with the notice of the law applicable to the specific claim on appeal.  Wilson v. Mansfied, 506 F.3d 1055 (Fed. Cir. 2007).  Additionally, the Board notes that the RO sent the Veteran VCAA notice regarding his increased rating claim by letters dated in March 2006 and June 2008.

With regard to whether the Veteran is entitled to receipt of compensation at a rate in excess of 5 percent during incarceration, given that this claim is being denied on the basis that entitlement to the claimed benefit cannot be established as a matter of law, VA's notice requirements at 38 C.F.R. § 3.159(b) are inapplicable.  See 38 C.F.R. § 3.159(b)(3)(ii).

The VA has associated with the claims folder the Veteran's VA treatment records and private treatment records.  The Veteran has been afforded a VA examination.  The Veteran submitted private medical records in support of his claims.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  PTSD

The Veteran asserts that he has anxiety attacks, depression and irritability due to his PTSD.  He also reports that he has memory loss and sleep disturbance due to his PTSD.  He maintains that his numerous employers and numerous marriages shows that his PTSD has resulted in occupational and social impairment and that he should be assigned a higher rating.

The March 2005 rating decision on appeal granted service connection and a 10 percent rating for PTSD, effective from November 2004.  Where, as here, entitlement to service-connection has been established, but a higher initial disability rating is at issue, the extent of impairment throughout the entire period, beginning with the filing of the claim, must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (when a disability rating is initially assigned, separate ratings should be considered for separate periods of time, known as staged ratings).  

The Veteran's disability due to service-connected PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Under the general rating formula for mental disorders a 10 percent disability evaluation is warranted when the evidence demonstrates occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication.

A 30 percent disability evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular evaluation is warranted when there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

A May 2006 prison social worker record notes that the Veteran reported experiencing more Vietnam nightmares over the past two weeks.  Objectively the Veteran presented with normal affect, briefly weeping.  He was alert and cooperative, articulate and with insight.  The Veteran was well-groomed, with good eye contact.  There was no report of suicidal or homicidal ideation, and no report of hallucinations.

A June 2006 social worker treatment report indicates that the Veteran had been doing well off medications, but now reported a recurrence of symptoms.  The Veteran reported sleep problems and irritability.  Objectively the Veteran was pleasant, appropriate and had good eye contact.  His affect was slightly concerned, his speech was within normal limits, and his thought processes were good.  There was mild paranoia and hypervigilance.  The Veteran denied suicidal ideation, homicidal ideation and hallucinations.  He had good insight and judgment.  The examiner put the Veteran back on medications.  The Veteran reported that he had started a new job in the correctional center.

In September 2006 it was noted that the Veteran's mood was depressed/flat.  There was no paranoia, and no suicidal or homicidal ideation.  Insight and judgment were poor.

A November 2006 social worker report notes that the Veteran reported mild anxiety and moderate depression following the recent loss of his mother.  Examination revealed the Veteran to be alert and cooperative.  He had normal affect.  He was well groomed and had good eye contact.  At times he had dysthymic mood.  The Veteran reported some fleeting thoughts of suicidal ideation.  The Veteran appeared to be motivated and to be stabilized.    

In May 2008 the Veteran submitted a lay statement written by his son.  The son gave a history of growing up with the Veteran and described the Veteran's drug usage prior to incarceration.

On VA psychological examination in July 2010 the examiner noted that when the Veteran first contacted VA for mental health (in 2001) he denied having PTSD.  The Veteran subsequently developed a history of reporting that VA had diagnosed him as having PTSD, which was not the case.  The examiner opined that the Veteran did not currently have PTSD and attributed the Veteran's symptoms to a depressive disorder and to a personality disorder with narcissistic and antisocial features.  Also noted was polysubstance dependence in forced remission.  The examiner noted that the Veteran had a job as a porter in the correctional facility.  He further opined that the Veteran was employable in any capacity for which he had adequate training and was not limited by psychological issues.  He stated that the Veteran's major limitation to his employability was his incarceration. 

In this case the Board finds that the Veteran has not met the criteria for a 30 percent rating at any time since the grant of service connection for PTSD.  See Fenderson.  The record does not show that PTSD causes the Veteran occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks, chronic sleep impairment, or memory loss.  As shown above the Veteran has consistently had a job at the correctional facility.  Furthermore the Board finds that the very long and detailed report by a VA psychologist to be of more probative value than the therapy notes of a social worker who has attributed some of the Veteran's symptoms to PTSD.  As reported above the VA psychologist found none of the Veteran's psychological symptoms to be related to PTSD.  

Moreover, based on a review of the entire evidence of record, the Board is of the opinion that the disability picture presented by the Veteran's service-connected PTSD is appropriately contemplated by the Rating Schedule.  Therefore, referral for consideration of an extraschedular evaluation is not warranted.  See Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  



III.  5 Percent Rate

Applicable law and regulations indicate that an individual in receipt of VA compensation benefits who is incarcerated in a Federal, State or local correctional facility in excess of 60 days for conviction of a felony will not be paid benefits in excess of an amount specified.  See 38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(a).  This provision applies in pertinent part to a veteran serving a period of incarceration for conviction of a felony committed after October 7, 1980.  38 C.F.R. § 3.665(c)(1).

The amount payable during a period of incarceration, where involving a veteran with a service-connected disability evaluation of 20 percent or more is the rate of compensation payable under 38 U.S.C.A. § 1114(a), or in other words, that which generally corresponds to a 10 percent rating.  The amount payable where involving a veteran with a service-connected disability evaluation of less than 20 percent is one-half the rate of compensation payable under 38 U.S.C.A. § 1114(a).  38 U.S.C.A. § 5313(a); 38 C.F.R. § 3.665(d).

The November 2004 rating decision on appeal granted the Veteran service connection and a 10 percent rating for PTSD, effective November 29, 2004.  The record reveals that the Veteran has been incarcerated for a felony since May 2002.  Because the Veteran had been incarcerated for a felony for more than 60 days at the time of the award of service connection, he has only been entitled to compensation payments at one-half the 10 percent rate effective since the grant of service connection, November 29, 2004, in accordance with the pertinent legal provisions on this subject.

Based on the above, the RO determination assigning the Veteran's disability compensation rate at five percent, effective from November 29, 2004, was proper.  Accordingly, the claim on appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the disposition of a claim is based on the applicable law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law).


ORDER

An initial disability rating in excess of 10 percent for posttraumatic stress disorder is denied.

Entitlement to receipt of VA compensation at a rate in excess of 5 percent during incarceration is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


